Title: From George Washington to the Pennsylvania Society of the Cincinnati, 20 April 1789
From: Washington, George
To: Pennsylvania Society of the Cincinnati



Gentlemen,
[Philadelphia, 20 April 1789]

The Congratulations of my fellow Soldiers & faithful followers in the Military line of this State, on my Election to the Chief Magistracy of the Union, cannot but be exceedingly flattering and pleasing to me; For my mind has been so deeply affected with a grateful sense of the attachment and aid which I have experienced from them, during the Course of our arduous Struggle for Liberty, that the impression will never be effaced.
Heaven alone can foretell whether any, or what, advantages are to be derived by my Countrymen from my holding the Office; which they have done me the Honor of Conferring upon me; not only without my Solicitations, but even Contrary to my inclinations.
I promise nothing but an unremitted attention to the duties of the Office. If by that attention I may be so fortunate as still to Continue to possess the Affectionate regard of my fellow Citizens, and particularly of that Body of which you are the Representatives, it will be no small addition to my happiness. The

Support which they and you have promised cannot fail, under the smiles of Providence, to contribute largely to the Accomplishment of my wishes, by promoting the prosperity of our Common Country. In the meantime, I thank you, Gentlemen, for the interest you so kindly take in my personal Comfort and Honor, as well as in the prosperity and Glory of the General Government

Go: Washington

